         Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
910 17th Street, N.W., 7th Floor|
Washington, DC 20006-2606,      |
                                |
       Plaintiff,               |
                                |
v.                              |                           Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
1600 Pentagon 3E788             |
Washington, DC 20301-1600,      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
725 17th Street, N.W.           |
Washington, DC 20503,           |
                                |
       Defendants.              |

             PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiff, Center for Public Integrity,

respectfully moves this Court to issue a preliminary injunction enjoining Defendants, the U.S.

Department of Defense (“DoD”) and the Office of Management and Budget (“OMB”), from

unlawfully impeding Public Integrity’s access to records that must be made available under the

Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). Public Integrity seeks injunctive relief

ordering Defendants to provide Public Integrity with determinations on its FOIA requests and to

process those requests and produce non-exempt, responsive records on an expedited basis. Public

Integrity asks the Court to order that Defendants produce all non-exempt, responsive portions of

records responsive to Public Integrity’s requests by December 12, 2019, or by such date as the

Court deems appropriate.

       Public Integrity’s requests seek records concerning and related to DoD’s Ukraine
         Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 2 of 10



Security Assistance Initiative. From July to September 2019, President Trump and the Trump

administration withheld payments under this program that had been appropriated by Congress,

allegedly in order to pressure the government of Ukraine to open an investigation into a political

opponent of the president. The subject matter of Public Integrity’s requests is central to the

impeachment inquiry the U.S. House of Representatives has initiated to investigate the merits of

the president’s impeachment and removal from office. The records requested will allow Public

Integrity to inform the public about matters of immense public importance, and further delay by

Defendants in complying with their statutory obligations will irreparably harm Public Integrity

and the public.

       The grounds for this motion are set forth in the accompanying Memorandum in Support

of Plaintiff’s Motion for a Preliminary Injunction. Pursuant to Local Rule 65.1(d), Public

Integrity asks that the Court schedule a hearing on this motion at the Court’s earliest

convenience.



                                              Respectfully submitted,


                                                     /S/
                                              Peter Newbatt Smith
                                              D.C. Bar #458244
                                              Center for Public Integrity
                                              910 17th Street, N.W., 7th Floor
                                              Washington, DC 20006-2606
                                              202-481-1239
                                              psmith@publicintegrity.org

                                              Attorney for Plaintiff




                                                 2
           Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 3 of 10



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
910 17th Street, N.W., 7th Floor|
Washington, DC 20006-2606,      |
                                |
       Plaintiff,               |
                                |
v.                              |                                   Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
1600 Pentagon 3E788             |
Washington, DC 20301-1600,      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
725 17th Street, N.W.           |
Washington, DC 20503,           |
                                |
       Defendants.              |

                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION
                       FOR A PRELIMINARY INJUNCTION



                                            INTRODUCTION

        For fiscal year 2019, Congress appropriated $250 million for the Ukraine Security

Assistance Initiative. Although the Department of Defense (“DoD”) had determined that Ukraine

met all conditions for receiving aid from this program, in July 2019 the Office of Management

and Budget (“OMB”) placed a hold on these funds, reportedly at the direction of President

Trump. OMB released these funds in September 2019, after the hold became the subject of

public and political controversy. 1


1
  These facts have been widely reported (see, e.g., Joe Gould and Howard Altman, “Here’s what you need to know
about the US aid package to Ukraine that Trump delayed,” Defense News,
https://www.defensenews.com/congress/2019/09/25/what-you-need-to-know-about-the-us-aid-package-to-ukraine-
that-trump-delayed/ (Sept. 25,2019); Ellen Mitchell, “Democrats want answers from Pentagon chief on withheld


                                                       3
           Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 4 of 10



        The House of Representatives is now engaged in an impeachment inquiry against

President Trump. Central to this inquiry are allegations that the president withheld the military

aid in order to pressure the government of Ukraine to open an investigation into a political

opponent of the president in order to gain an electoral advantage. House leaders have indicated

that the inquiry will conclude relatively soon, perhaps by December 2019. Senate Majority

Leader Mitch McConnell has likewise said that, according to Senate rules, any impeachment trial

would begin promptly after a vote by the House to impeach. 2

        The records requested by Plaintiff, the Center for Public Integrity, would shed light on

the allegations against the president. Public Integrity, an award-winning nonprofit investigative

news organization, therefore has an urgent need for these records in order to inform the public

about the truth of these allegations and about their details.

                                              BACKGROUND

        On September 25, 2019, Plaintiff submitted a FOIA request to two offices within DoD,

requesting all records of communications concerning the Ukraine Security Assistance Initiative,

between the DoD’s comptroller’s office and OMB or between the comptroller’s office and



Ukraine aid,” The Hill, https://thehill.com/policy/defense/467997-democrats-want-answers-from-pentagon-chief-on-
withheld-ukraine-aid (Oct. 29, 2019); Paul M. Krawzak, “How the OMB used its powers to delay Ukraine aid,” Roll
Call, https://www.rollcall.com/news/how-the-omb-used-its-powers-to-delay-ukraine-aid (Oct. 29, 2019))
and have been confirmed by testimony to congressional committees (e.g., Opening Statement of Catherine M. Croft,
reproduced at https://www.courthousenews.com/wp-content/uploads/2019/10/Catherine-Croft-Remarks.pdf (“[A]n
OMB representative reported that the White House Chief of Staff, Mick Mulvaney, had placed an informal hold on
security assistance to Ukraine. The only reason given was that the order came at the direction of the President.”))
2
  House Speaker Nancy Pelosi announced the impeachment inquiry on Sept. 24, 2019 (see Press Release,
https://www.speaker.gov/newsroom/92419-0), and the House ratified the ongoing inquiry on Oct. 31, 2019,
adopting H.Res. 660, titled “Directing certain committees to continue their ongoing investigations as part of the
existing House of Representatives inquiry into whether sufficient grounds exist for the House of Representatives to
exercise its Constitutional power to impeach Donald John Trump, President of the United States of America, and for
other purposes.” Susan Cornwell, David Morgan, Mark Hosenball, and Jonathan Landay, “Democrats set December
impeachment target, but obstacles abound,” Reuters, https://www.reuters.com/article/us-usa-trump-whistleblower-
timing/democrats-set-december-impeachment-target-but-obstacles-abound-idUSKBN1X22JG, Oct. 23, 2019. Li
Zhou, “McConnell: If the House impeaches, the Senate has ‘no choice’ but to take it up,” Vox,
https://www.vox.com/2019/9/30/20891463/senate-rules-mitch-mcconnell-impeachment-donald-trump (Sept. 30,
2019).


                                                         4
             Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 5 of 10



DoD’s secretary or deputy secretary. On September 30, 2019, Plaintiff submitted a similar

request to OMB, for all records of communications concerning the Ukraine Security Assistance

Initiative, between OMB and the DoD’s comptroller’s office. Each request asked for expedited

processing. Copies of the two FOIA requests were filed with the Complaint as Exhibits A and B.

        Each agency has confirmed that it received Plaintiff’s request. Although each agency is

required to make a determination on a request for expedited processing within 10 calendar days,

neither DoD nor OMB has communicated such a determination to Plaintiff, despite Plaintiff’s

requests to their FOIA offices by telephone. Likewise, neither agency has communicated a

determination on either of Plaintiff’s FOIA requests, nor produced responsive records to

Plaintiff.

                                            ARGUMENT

I.      THIS COURT HAS JURISDICTION TO GRANT THE REQUESTED RELIEF.

        The FOIA statute itself gives jurisdiction for this Court to consider this matter and grant

all necessary injunctive relief. It provides:

        On complaint, the district court of the United States … in the District of
        Columbia, has jurisdiction to enjoin the agency from withholding agency records
        and to order the production of any agency records improperly withheld from the
        complainant. In such a case the court shall determine the matter de novo ….

5 U.S.C. § 552(a)(4)(B). In addition, because more than 20 business days have passed since

Public Integrity submitted its requests and the agencies have failed to respond, applicable

administrative remedies are considered to have been exhausted. See 5 U.S.C. § 552(a)(6)(C)(i)

and Oglesby v. Dep’t of the Army, 920 F.2d 57, 62 (D.C. Cir. 1990) (holding that a requester

may bring suit if an agency fails to comply with statutory time limits).




                                                  5
          Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 6 of 10



II.    PUBLIC INTEGRITY IS ENTITLED TO A PRELIMINARY INJUNCTION.

       In considering a plaintiff’s request for injunctive relief, a court must weigh four factors:

(1) whether the plaintiff has a substantial likelihood of success on the merits; (2) whether the

plaintiff would suffer irreparable injury absent injunctive relief; (3) whether an injunction would

substantially injure other interested parties; and (4) whether the grant of an injunction would

further the public interest. Al-Fayed v. CIA, 254 F.3d 300, 303 (D.C. Cir. 2001); Serono Labs.,

Inc. v. Shalala, 158 F.3d 1313, 1317–18 (D.C. Cir. 1998). Application of these four factors

requires a grant of preliminary injunctive relief to Public Integrity.

       A district court very recently granted a preliminary injunction in a case with very similar

facts. In American Oversight v. U.S. Department of State, No. 19-02934 (D.D.C., Oct. 25, 2019),

the plaintiff is seeking communications by and to President Trump’s personal lawyer Rudolph

Giuliani and other records related to the recall of former U.S. Ambassador to Ukraine Marie

Yovanovich. These records are, like those in the instant case, highly relevant to the impeachment

inquiry already underway. The court ordered expedited processing and production of a narrowed

set of records.

       A.         Public Integrity Is Likely to Succeed on the Merits.

       Public Integrity is entitled under the law to a prompt determination on its FOIA requests

and the timely processing and production of non-exempt responsive records. FOIA clearly and

unambiguously provides that, in response to a proper request that “reasonably describes” the

records that are sought, federal agencies must make them available within 20 working days. 5

U.S.C. §§ 552(a)(3)(A) and 552(a)(6)(A)(i). Public Integrity is also entitled by law to a

determination on its requests for expedited processing within 10 calendar days, as well as

expedited processing of its requests once granted. Id. § 552(a)(6)(E). Public Integrity has




                                                  6
          Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 7 of 10



complied with all necessary procedures (see Complaint, at ¶¶ 7-16) and is therefore highly likely

to establish its entitlement to production of records.

       Public Integrity is also entitled to expedited processing of its requests, because there is a

compelling need for the information requested. 5 U.S.C. § 552(a)(6)(E)(v)(II). Public Integrity is

primarily engaged in disseminating information to the public. On this matter, there is an urgent

need to inform the public so that they can communicate their opinions and wishes to their elected

representatives before the current impeachment inquiry is concluded. Courts have found that

expedited processing is warranted, even to inform the public on matters far less momentous and

urgent than the possible impeachment of a president. Leadership Conference on Civil Rights v.

Gonzales, 404 F. Supp. 2d 246, 260 (D.D.C. 2005) held that the plaintiff was entitled to

expedited processing in order to inform the public about a program that would expire more than

a year later unless reauthorized by Congress. Washington Post v. Department of Homeland

Security, 459 F. Supp. 2d 61 (D.D.C. 2006) likewise found that “due to the impending election

[in November 2006], a likelihood for irreparable harm exists if the plaintiff’s FOIA request does

not receive expedited treatment.”

       B.      Public Integrity Will Be Irreparably Harmed Without the Requested Relief.

       The value of the requested records resides primarily in their ability to provide an

understanding of a central aspect of the current impeachment inquiry. If the Defendants are

allowed to delay their responses until after the impeachment inquiry and any impeachment

proceedings are concluded, the records will be of only historical interest. As the D.C. Circuit has

held, “stale information is of little value.” Payne Enterprises, Inc. v. United States, 837 F.2d 486,

494 (D.C. Cir. 1988).




                                                  7
          Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 8 of 10



       C.      The Requested Relief Will Not Burden Others’ Interests.

       Defendants cannot claim that complying with their statutory obligations will cause them

harm. And, while it is possible that expedited processing for Public Integrity’s requests might

slightly delay the processing of other requests, the statute clearly envisages that this result is

justified when, as here, there is “a compelling need ….” 5 U.S.C § 552(a)(6)(E)(v)(I); see also

Elec. Privacy Info. Ctr. v. Dep't of Justice, 416 F. Supp. 2d 30 (D.D.C. 2006).

       D.      The Public Interest Is Served by Granting the Requested Relief.

       As already touched upon, the public has an urgent need for information that will assist in

judging the merits of the current impeachment inquiry. The Supreme Court has recognized that

“[t]he basic purpose of FOIA is to ensure an informed citizenry, vital to the functioning of a

democratic society, needed to check against corruption and to hold the governors accountable to

the governed.” N.L.R.B. v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978). There will

perhaps never be a greater need to get information before the public than at a moment such as

now, when the Congress is considering the possibility of impeaching the president.

       Indeed, the central issue in the impeachment inquiry is whether there was a quid pro quo

involving the release of security assistance funds in exchange for Ukraine's agreement to

investigate the president's political rival. The documents requested by Public Integrity go to the

heart of this issue and are likely to shed considerable light on what occurred. Withholding such

crucial documents without legal basis would do grave harm to the public's ability to properly

judge the validity of the allegations against the president and would undermine the very purpose

for which FOIA was enacted.




                                                   8
         Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 9 of 10



                                        CONCLUSION

       For the foregoing reasons, Public Integrity asks the Court to order that Defendants

produce all non-exempt, responsive portions of records responsive to Public Integrity’s requests

by December 12, 2019, or by such date as the Court deems appropriate.



                                             Respectfully submitted,


                                                    /S/
                                             Peter Newbatt Smith
                                             D.C. Bar #458244
                                             Center for Public Integrity
                                             910 17th Street, N.W., 7th Floor
                                             Washington, DC 20006-2606
                                             202-481-1239
                                             psmith@publicintegrity.org

                                             Attorney for Plaintiff




                                                9
        Case 1:19-cv-03265-CKK Document 4 Filed 10/31/19 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019, I caused a copy of the foregoing Plaintiff’s

Motion for a Preliminary Injunction to be hand-delivered to:

U.S. Attorney for the District of Columbia
501 3rd Street, N.W., 4th Floor
Washington, D.C.

       In addition, copies have been mailed by certified first-class mail to:

U.S. Department of Defense
1600 Pentagon 3E788
Washington, DC 20301-1600

Office of Management and Budget
725 17th Street, N.W.
Washington, DC 20503

Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Ave., N.W.
Washington, DC 20530-0001


                                                    /S/
                                             Peter Newbatt Smith
                                             D.C. Bar #458244
                                             Center for Public Integrity
                                             910 17th Street, N.W., 7th Floor
                                             Washington, DC 20006-2606
                                             202-481-1239
                                             psmith@publicintegrity.org

                                             Attorney for Plaintiff




                                                10
